Exhibit 10.1
 
AMENDED & RESTATED
DATA STORAGE CORPORATION
INCENTIVE AWARD PLAN
 
 
 
ARTICLE 1.
 
PURPOSE
 
        The purpose of this Amended and Restated Data Storage
Corporation  Incentive Award Plan (the "Plan") is to promote the success and
enhance the value of Data Storage Corporation by linking the personal interests
of the members of the Board, Employees, and Consultants to those of Company
stockholders and by providing such individuals with an incentive for outstanding
performance to generate superior returns to Company stockholders. The Plan is
further intended to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of members of the Board, Employees,
and Consultants upon whose judgment, interest, and special effort the successful
conduct of the Company's operation is largely dependent.
 
ARTICLE 2.
 
DEFINITIONS AND CONSTRUCTION
 
        Wherever the following terms are used in the Plan they shall have the
meanings specified below, unless the context clearly indicates otherwise. The
singular pronoun shall include the plural where the context so indicates.
 
        2.1   "Award" means an Option, a Restricted Stock award, a Stock
Appreciation Right award, a Performance Share award, a Performance Stock Unit
award, a Dividend Equivalents award, a Stock Payment award, a Deferred Stock
award, a Restricted Stock Unit award, a Performance Bonus Award, or a
Performance-Based Award granted to a Participant pursuant to the Plan.
 
        2.2   "Award Agreement" means any written agreement, contract, or other
instrument or document evidencing an Award, including through electronic medium.
 
        2.3   "Board" means the Board of Directors of the Company.
 
        2.4   "Change in Control" means and includes each of the following:
 
        (a)   A transaction or series of transactions (other than an offering of
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any "person" or related "group" of
"persons" (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) (other than the Company, any of its subsidiaries, an employee benefit plan
maintained by the Company or any of its subsidiaries or a "person" that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company's securities outstanding immediately after such
acquisition; or
 
        (b)   During any period of two consecutive years, individuals who, at
the beginning of such period, constitute the Board together with any new
director(s) (other than a director designated by a person who shall have entered
into an agreement with the Company to effect a transaction described in
Section 2.4(a) hereof or Section 2.4(c) hereof) whose election by the Board or
nomination for election by the Company's stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the two-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or
 
 
1

--------------------------------------------------------------------------------

 
 
        (c)   The consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (x) a merger, consolidation, reorganization, or business combination or (y) a
sale or other disposition of all or substantially all of the Company's assets in
any single transaction or series of related transactions or (z) the acquisition
of assets or stock of another entity, in each case other than a transaction:
 
        (i)    Which results in the Company's voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company's assets or otherwise succeeds to the business of the Company (the
Company or such person, the "Successor Entity")) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity's
outstanding voting securities immediately after the transaction, and
 
        (ii)   After which no person or group beneficially owns voting
securities representing 50% or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this Section 2.4(c)(ii) as beneficially owning 50% or more of
combined voting power of the Successor Entity solely as a result of the voting
power held in the Company prior to the consummation of the transaction; or
 
        (d)   The Company's stockholders approve a liquidation or dissolution of
the Company.
 
        2.5   "Code" means the Internal Revenue Code of 1986, as amended.
 
        2.6   "Committee" means the committee of the Board described in
Article 12 hereof.
 
        2.7   "Company" means Data Storage Corporation, a Nevada corporation, or
any successor corporation (including, without limitation, the surviving
corporation in any consolidation, merger or reincorporation effected exclusively
to change the domicile of the Company).
 
        2.8   "Consultant" means any consultant or adviser if: (a) the
consultant or adviser renders bona fide services to the Company or any
Subsidiary; (b) the services rendered by the consultant or adviser are not in
connection with the offer or sale of securities in a capital-raising transaction
and do not directly or indirectly promote or maintain a market for the Company's
securities; and (c) the consultant or adviser is a natural person who has
contracted directly with the Company or any Subsidiary to render such services.
 
        2.9   "Covered Employee" means an Employee who is, or could be, a
"covered employee" within the meaning of Section 162(m) of the Code.
 
        2.10 "Deferred Stock" means a right to receive a specified number of
shares of Stock during specified time periods pursuant to Section 8.5 hereof.
 
        2.11 "Disability" means that the Participant qualifies to receive
long-term disability payments under the Company's long-term disability insurance
program, as it may be amended from time to time.
 
        2.12 "Dividend Equivalents" means a right granted to a Participant
pursuant to Section 8.3 hereof to receive the equivalent value (in cash or
Stock) of dividends paid on Stock.
 
        2.13 "Effective Date" shall have the meaning set forth in Section 13.1
hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
        2.14 "Eligible Individual" means any person who is an Employee, a
Consultant or an Independent Director, as determined by the Committee.
 
        2.15 "Employee" means any officer or other employee (as defined in
accordance with Section 3401(c) of the Code) of the Company or any Subsidiary.
 
        2.16 "Exchange Act" means the Securities Exchange Act of 1934, as
amended.
 
        2.17 "Fair Market Value" means, unless otherwise determined by the
Committee, as of any given date, (a) if Stock is traded on an exchange, the
closing price of a share of Stock as reported in the Wall Street Journal (or
such other source as the Company may deem reliable for such purposes) for the
day prior to such date, or if no sale occurred on such date, the first trading
date immediately prior to such date during which a sale occurred; or (b) if
Stock is not traded on an exchange but is quoted on a quotation system, the
volume weighted average price for trades of the Stock during the fifteen (15)
trading day period (provided there are trades on at least 10 of such 15 days)
ending on the date immediately preceding such date; or (c) if Stock is not
traded as contemplated under clause (a) or (b) or there are not sufficient
trades during the fifteen (15) trading day period described in clause (b), the
fair market value established by the Committee acting in good faith.
 
        2.18 "Incentive Stock Option" means an Option that is intended to meet
the requirements of Section 422 of the Code or any successor provision thereto.
 
        2.19 "Independent Director" means a member of the Board who is not an
Employee of the Company.
 
        2.20 "Non-Employee Director" means a member of the Board who qualifies
as a "Non-Employee Director" as defined in Rule 16b-3(b)(3) under the Exchange
Act, or any successor rule.
 
        2.21 "Non-Qualified Stock Option" means an Option that is not intended
to be an Incentive Stock Option.
 
        2.22 "Option" means a right granted to a Participant pursuant to
Article 5 hereof to purchase a specified number of shares of Stock at a
specified price during specified time periods. An Option may be either an
Incentive Stock Option or a Non-Qualified Stock Option.
 
        2.23 "Participant" means any Eligible Individual who, as a member of the
Board, Consultant or Employee, has been granted an Award pursuant to the Plan.
 
        2.24 "Performance-Based Award" means an Award granted to selected
Covered Employees pursuant to Section 8.7 hereof, but which is subject to the
terms and conditions set forth in Article 9 hereof. All Performance-Based Awards
are intended to qualify as Qualified Performance-Based Compensation.
 
        2.25 "Performance Bonus Award" has the meaning set forth in Section 8.7
hereof.
 
        2.26 "Performance Criteria" means the criteria that the Committee
selects for purposes of establishing the Performance Goal or Performance Goals
for a Participant for a Performance Period. The Performance Criteria that will
be used to establish Performance Goals are limited to the following: net
earnings (either before or after interest, taxes, depreciation and
amortization), economic value-added, sales or revenue, net income (either before
or after taxes), operating earnings, cash flow (including, but not limited to,
operating cash flow and free cash flow), cash flow return on capital, return on
net assets, return on stockholders' equity, return on assets, return on capital,
stockholder returns, return on sales, gross or net profit margin, productivity,
expense, margins, operating efficiency, customer satisfaction, working capital,
earnings per share, price per share of Stock, and market share, any of which may
be measured either in absolute terms or as compared to any incremental increase
or as compared to results of a peer group. The Committee shall define in an
objective fashion the manner of calculating the Performance Criteria it selects
to use for such Performance Period for such Participant.
 
 
3

--------------------------------------------------------------------------------

 
 
        2.27 "Performance Goals" means, for a Performance Period, the goals
established in writing by the Committee for the Performance Period based upon
the Performance Criteria. Depending on the Performance Criteria used to
establish such Performance Goals, the Performance Goals may be expressed in
terms of overall Company performance or the performance of a division, business
unit, or an individual. The Committee, in its discretion, may, within the time
prescribed by Section 162(m) of the Code, adjust or modify the calculation of
Performance Goals for such Performance Period in order to prevent the dilution
or enlargement of the rights of Participants (a) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction,
event, or development, or (b) in recognition of, or in anticipation of, any
other unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or in response to, or in anticipation of, changes in
applicable laws, regulations, accounting principles, or business conditions.
 
        2.28 "Performance Period" means the one or more periods of time, which
may be of varying and overlapping durations, as the Committee may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant's right to, and the payment of, a
Performance-Based Award.
 
        2.29 "Performance Share" means a right granted to a Participant pursuant
to Section 8.1 hereof, to receive Stock, the payment of which is contingent upon
achieving certain Performance Goals or other performance-based targets
established by the Committee.
 
        2.30 "Performance Stock Unit" means a right granted to a Participant
pursuant to Section 8.2 hereof, to receive Stock, the payment of which is
contingent upon achieving certain Performance Goals or other performance-based
targets established by the Committee.
 
        2.31 "Plan" means this Amended and Restated Data Storage Corporation
Incentive Award Plan, as it may be amended from time to time.
 
        2.32 "Public Trading Date" means the first date upon which Stock is
listed (or approved for listing) upon notice of issuance on any securities
exchange or designated (or approved for designation) upon notice of issuance as
a national market security on an interdealer quotation system.
 
        2.33 "Qualified Performance-Based Compensation" means any compensation
that is intended to qualify as "qualified performance-based compensation" as
described in Section 162(m)(4)(C) of the Code.
 
        2.34 "Restricted Stock" means Stock awarded to a Participant pursuant to
Article 6 hereof that is subject to certain restrictions and may be subject to
risk of forfeiture.
 
        2.35 "Restricted Stock Unit" means an Award granted pursuant to
Section 8.6 hereof.
 
        2.36 "Securities Act" shall mean the Securities Act of 1933, as amended.
 
        2.37 "Stock" means the common stock of the Company, $0.001 par value per
share. "Stock" shall also include (i) the common stock of the surviving
corporation in any consolidation, merger or reincorporation effected exclusively
to change the domicile of the Company and (ii) such other securities of the
Company that may be substituted for Stock pursuant to Article 11 hereof.
 
        2.38 "Stock Appreciation Right" or "SAR" means a right granted pursuant
to Article 7 hereof to receive a payment equal to the excess of the Fair Market
Value of a specified number of shares of Stock on the date the SAR is exercised
over the Fair Market Value on the date the SAR was granted as set forth in the
applicable Award Agreement.
 
        2.39 "Stock Payment" means (a) a payment in the form of shares of Stock,
or (b) an option or other right to purchase shares of Stock, as part of any
bonus, deferred compensation or other arrangement, made in lieu of all or any
portion of the compensation, granted pursuant to Section 8.4 hereof.
 
        2.40 "Subsidiary" means any "subsidiary corporation" as defined in
Section 424(f) of the Code and any applicable regulations promulgated thereunder
or any other entity of which a majority of the outstanding voting stock or
voting power is beneficially owned directly or indirectly by the Company.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 3.
 
SHARES SUBJECT TO THE PLAN
 
        3.1    Number of Shares.    
 
        (a)   Subject to Article 11 hereof and Section 3.1(b) hereof, the
aggregate number of shares of Stock which may be issued or transferred pursuant
to Awards under the Plan is 2,000,000.
 
        (b)   To the extent that an Award terminates, expires, or lapses for any
reason, any shares of Stock subject to the Award shall again be available for
the grant of an Award pursuant to the Plan. To the extent permitted by
applicable law or any exchange rule, shares of Stock issued in assumption of, or
in substitution for, any outstanding awards of any entity acquired in any form
of combination by the Company or any Subsidiary shall not be counted against
shares of Stock available for grant pursuant to this Plan. To the extent that a
SAR is exercised for or settled in Stock, only the actual number of shares
issued upon such exercise or settlement shall be counted for purposes of
calculating the aggregate number of shares of Stock available for issuance under
the Plan as set forth in Section 3.1(a). To the extent that a SAR is exercised
for or settled in cash, no shares underlying such SAR shall be counted for
purposes of calculating the aggregate number of shares of Stock available for
issuance under the Plan as set forth in Section 3.1(a). The payment of Dividend
Equivalents in cash in conjunction with any outstanding Awards shall not be
counted against the shares available for issuance under the Plan.
Notwithstanding the provisions of this Section 3.1(b), no shares of Stock may
again be optioned, granted or awarded if such action would cause an Incentive
Stock Option to fail to qualify as an incentive stock option under Section 422
of the Code.
 
        3.2    Stock Distributed.    Any Stock distributed pursuant to an Award
may consist, in whole or in part, of authorized and unissued Stock, treasury
Stock or Stock purchased on the open market.
 
        3.3    Limitation on Number of Shares Subject to
Awards.    Notwithstanding any provision in the Plan to the contrary, and
subject to Article 11 hereof, the maximum number of shares of Stock with respect
to one or more Awards that may be granted to any one Participant during any
calendar year shall be 200,000 and the maximum amount that may be paid in cash
during any calendar year with respect to any Performance-Based Award (including,
without limitation, any Performance Bonus Award) shall be $50,000; provided,
however, that the foregoing limitations shall not apply prior to the Public
Trading Date and, following the Public Trading Date, the foregoing limitations
shall not apply until the earliest of: (a) the first material modification of
the Plan (including any increase in the number of shares reserved for issuance
under the Plan in accordance with Section 3.1 hereof); (b) the issuance of all
of the shares of Stock reserved for issuance under the Plan; (c) the expiration
of the Plan; (d) the first meeting of stockholders at which members of the Board
are to be elected that occurs after the close of the third calendar year
following the calendar year in which occurred the first required registration of
an equity security of the Company under Section 12 of the Exchange Act; or
(e) such other date required by Section 162(m) of the Code and the rules and
regulations promulgated thereunder.
ARTICLE 4.
 
ELIGIBILITY AND PARTICIPATION
 
        4.1    Eligibility.    Each Eligible Individual shall be eligible to be
granted one or more Awards pursuant to the Plan.
 
        4.2    Participation.    Subject to the provisions of the Plan, the
Committee may, from time to time, select from among all Eligible Individuals,
those to whom Awards shall be granted and shall determine the nature and amount
of each Award. No Eligible Individual shall have any right to be granted an
Award pursuant to this Plan.
 
        4.3    Foreign Participants.    Notwithstanding any provision of the
Plan to the contrary, in order to comply with the laws in other countries in
which the Company and its Subsidiaries operate or have Eligible Individuals, the
Committee, in its sole discretion, shall have the power and authority to:
 
 
5

--------------------------------------------------------------------------------

 
 
(i) determine which Subsidiaries shall be covered by the Plan; (ii) determine
which Eligible Individuals outside the United States are eligible to participate
in the Plan; (iii) modify the terms and conditions of any Award granted to
Eligible Individuals outside the United States to comply with applicable foreign
laws; (iv) establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable (any such
subplans and/or modifications shall be attached to this Plan as appendices);
provided, however, that no such subplans and/or modifications shall increase the
share limitations contained in Sections 3.1 and 3.3 hereof; and (v) take any
action, before or after an Award is made, that it deems advisable to obtain
approval or comply with any necessary local governmental regulatory exemptions
or approvals. Notwithstanding the foregoing, the Committee may not take any
actions hereunder, and no Awards shall be granted, that would violate the
Exchange Act, the Code, any securities law or governing statute or any other
applicable law.
 
ARTICLE 5.
 
STOCK OPTIONS
 
        5.1    General.    The Committee is authorized to grant Options to
Participants on the following terms and conditions:
 
        (a)   Exercise Price.    The exercise price per share of Stock subject
to an Option shall be determined by the Committee and set forth in the Award
Agreement; provided, that, subject to Section 5.2(c) hereof, the per share
exercise price for any Option shall not be less than 100% of the Fair Market
Value of a share of Stock on the date of grant.
 
        (b)   Time and Conditions of Exercise.    The Committee shall determine
the time or times at which an Option may be exercised in whole or in part;
provided that the term of any Option granted under the Plan shall not exceed ten
years. The Committee shall also determine the performance or other conditions,
if any, that must be satisfied before all or part of an Option may be exercised.
 
        (c)   Payment.    The Committee shall determine the methods by which the
exercise price of an Option may be paid, the form of payment, including, without
limitation: (i) cash, (ii) shares of Stock held for such period of time as may
be required by the Committee in order to avoid adverse accounting consequences
and having a fair market value on the date of delivery equal to the aggregate
exercise price of the Option or exercised portion thereof, or (iii) other
property acceptable to the Committee (including through the delivery of a notice
that the Participant has placed a market sell order with a broker with respect
to shares of Stock then issuable upon exercise of the Option, and that the
broker has been directed to pay a sufficient portion of the net proceeds of the
sale to the Company in satisfaction of the Option exercise price; provided that
payment of such proceeds is then made to the Company upon settlement of such
sale), and the methods by which shares of Stock shall be delivered or deemed to
be delivered to Participants. Notwithstanding any other provision of the Plan to
the contrary, after the Public Trading Date, no Participant who is a member of
the Board or an "executive officer" of the Company within the meaning of
Section 13(k) of the Exchange Act shall be permitted to pay the exercise price
of an Option, or continue any extension of credit with respect to the exercise
price of an Option with a loan from the Company or a loan arranged by the
Company in violation of Section 13(k) of the Exchange Act.
 
        (d)   Evidence of Grant.    All Options shall be evidenced by an Award
Agreement between the Company and the Participant. The Award Agreement shall
include such additional provisions as may be specified by the Committee.
 
        5.2    Incentive Stock Options.    Incentive Stock Options shall be
granted only to Employees and the terms of any Incentive Stock Options granted
pursuant to the Plan, in addition to the requirements of Section 5.1 hereof,
must comply with the provisions of this Section 5.2.
 
        (a)   Expiration.    Subject to Section 5.2(c) hereof, an Incentive
Stock Option shall expire and may not be exercised to any extent by anyone after
the first to occur of the following events:
 
 
6

--------------------------------------------------------------------------------

 
 
        (i)    Ten years from the date it is granted, unless an earlier time is
set in the Award Agreement;
 
        (ii)   Three months after the Participant's termination of employment as
an Employee other than by reason of the Participant's death or Disability; and
 
        (iii)  One year after the date of the Participant's termination of
employment or service on account of Disability or death. Upon the Participant's
Disability or death, any Incentive Stock Options exercisable at the
Participant's Disability or death may be exercised by the Participant's legal
representative or representatives, by the person or persons entitled to do so
pursuant to the Participant's last will and testament, or, if the Participant
fails to make testamentary disposition of such Incentive Stock Option or dies
intestate, by the person or persons entitled to receive the Incentive Stock
Option pursuant to the applicable laws of descent and distribution.
 
        (b)   Dollar Limitation.    The aggregate Fair Market Value (determined
as of the time the Option is granted) of all shares of Stock with respect to
which Incentive Stock Options are first exercisable by a Participant in any
calendar year may not exceed $100,000 or such other limitation as imposed by
Section 422(d) of the Code, or any successor provision. To the extent that
Incentive Stock Options are first exercisable by a Participant in excess of such
limitation, the excess shall be considered Non-Qualified Stock Options.
 
        (c)   Ten Percent Owners.    An Incentive Stock Option may not be
granted to any individual who, at the date of grant, owns stock possessing more
than ten percent of the total combined voting power of all classes of Stock of
the Company unless such Option is granted at a price that is not less than 110%
of Fair Market Value on the date of grant and the Option is exercisable for no
more than five years from the date of grant.
 
        (d)   Notice of Disposition.    The Participant shall give the Company
prompt notice of any disposition of shares of Stock acquired by exercise of an
Incentive Stock Option within (i) two years from the date of grant of such
Incentive Stock Option or (ii) one year after the transfer of such shares of
Stock to the Participant.
 
        (e)   Right to Exercise.    Except as set forth in
Section 5.2(a)(iii) above, during a Participant's lifetime, an Incentive Stock
Option may be exercised only by the Participant.
 
        (f)    Failure to Meet Requirements.    Any Option (or portion thereof)
purported to be an Incentive Stock Option, which, for any reason, fails to meet
the requirements of Section 422 of the Code shall be considered a Non-Qualified
Stock Option.
 
ARTICLE 6.
 
RESTRICTED STOCK AWARDS
 
        6.1    Grant of Restricted Stock.    The Committee is authorized to make
Awards of Restricted Stock to any Participant selected by the Committee in such
amounts and subject to such terms and conditions as determined by the Committee.
All Awards of Restricted Stock shall be evidenced by an Award Agreement.
 
        6.2    Issuance and Restrictions.    Restricted Stock shall be subject
to such restrictions on transferability and other restrictions as the Committee
may impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination at such times,
pursuant to such circumstances, in such installments, or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter.
 
 
7

--------------------------------------------------------------------------------

 
 
        6.3    Forfeiture.    Except as otherwise determined by the Committee at
the time of the grant of the Award or thereafter, upon termination of employment
or service during the applicable restriction period, Restricted Stock that is at
that time subject to restrictions shall be forfeited; provided, however, that,
the Committee may (a) provide in any Restricted Stock Award Agreement that
restrictions or forfeiture conditions relating to Restricted Stock will lapse in
whole or in part in the event of terminations resulting from specified causes,
and (b) provide in other cases for the lapse in whole or in part of restrictions
or forfeiture conditions relating to Restricted Stock.
 
        6.4    Certificates for Restricted Stock.    Restricted Stock granted
pursuant to the Plan may be evidenced in such manner as the Committee shall
determine. If certificates representing shares of Restricted Stock are
registered in the name of the Participant, certificates must bear an appropriate
legend referring to the terms, conditions, and restrictions applicable to such
Restricted Stock, and the Company may, at its discretion, retain physical
possession of the certificate until such time as all applicable restrictions
lapse.
 
ARTICLE 7.
 
STOCK APPRECIATION RIGHTS
 
        7.1    Grant of Stock Appreciation Rights.    
 
        (a)   A Stock Appreciation Right may be granted to any Participant
selected by the Committee. A Stock Appreciation Right shall be subject to such
terms and conditions not inconsistent with the Plan as the Committee shall
impose and shall be evidenced by an Award Agreement.
 
        (b)   A Stock Appreciation Right shall entitle the Participant (or other
person entitled to exercise the Stock Appreciation Right pursuant to the Plan)
to exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount equal to the product of (i) the excess of (A) the Fair Market Value of
the Stock on the date the Stock Appreciation Right is exercised over (B) the
Fair Market Value of the Stock on the date the Stock Appreciation Right was
granted and (ii) the number of shares of Stock with respect to which the Stock
Appreciation Right is exercised, subject to any limitations the Committee may
impose.
 
        7.2    Payment and Limitations on Exercise.    
 
        (a)   Subject to Section 7.2(b) below, payment of the amounts determined
under Sections 7.1(b) above shall be in cash, in Stock (based on its Fair Market
Value as of the date the Stock Appreciation Right is exercised) or a combination
of both, as determined by the Committee in the Award Agreement.
 
        (b)   To the extent any payment under Section 7.1(b) hereof is effected
in Stock, it shall be made subject to satisfaction of all provisions of
Article 5 above pertaining to Options.
 
ARTICLE 8.
 
OTHER TYPES OF AWARDS
 
        8.1    Performance Share Awards.    Any Participant selected by the
Committee may be granted one or more Performance Share awards which shall be
denominated in a number of shares of Stock and which may be linked to any one or
more of the Performance Criteria or other specific performance criteria
determined appropriate by the Committee, in each case on a specified date or
dates or over any period or periods determined by the Committee. In making such
determinations, the Committee shall consider (among such other factors as it
deems relevant in light of the specific type of award) the contributions,
responsibilities and other compensation of the particular Participant.
 
 
8

--------------------------------------------------------------------------------

 
 
        8.2    Performance Stock Units.    Any Participant selected by the
Committee may be granted one or more Performance Stock Unit awards which shall
be denominated in unit equivalent of shares of Stock and/or units of value
including dollar value of shares of Stock and which may be linked to any one or
more of the Performance Criteria or other specific performance criteria
determined appropriate by the Committee, in each case on a specified date or
dates or over any period or periods determined by the Committee. In making such
determinations, the Committee shall consider (among such other factors as it
deems relevant in light of the specific type of award) the contributions,
responsibilities and other compensation of the particular Participant.
 
        8.3    Dividend Equivalents.    
 
        (a)   Any Participant selected by the Committee may be granted Dividend
Equivalents based on the dividends declared on the shares of Stock that are
subject to any Award, to be credited as of dividend payment dates, during the
period between the date the Award is granted and the date the Award is
exercised, vests or expires, as determined by the Committee. Such Dividend
Equivalents shall be converted to cash or additional shares of Stock by such
formula and at such time and subject to such limitations as may be determined by
the Committee.
 
        (b)   Notwithstanding anything herein to the contrary, no Dividend
Equivalents may be granted under the Plan with respect to Options or SARs.
 
        8.4    Stock Payments.    Any Participant selected by the Committee may
receive Stock Payments in the manner determined from time to time by the
Committee; provided, that unless otherwise determined by the Committee such
Stock Payments shall be made in lieu of base salary, bonus, or other cash
compensation otherwise payable to such Participant. The number of shares shall
be determined by the Committee and may be based upon the Performance Criteria or
other specific performance criteria determined appropriate by the Committee,
determined on the date such Stock Payment is made or on any date thereafter.
 
        8.5    Deferred Stock.    Any Participant selected by the Committee may
be granted an award of Deferred Stock in the manner determined from time to time
by the Committee. The number of shares of Deferred Stock shall be determined by
the Committee and may be linked to the Performance Criteria or other specific
performance criteria determined to be appropriate by the Committee, in each case
on a specified date or dates or over any period or periods determined by the
Committee. Stock underlying a Deferred Stock award will not be issued until the
Deferred Stock award has vested, pursuant to a vesting schedule or performance
criteria set by the Committee. Unless otherwise provided by the Committee, a
Participant awarded Deferred Stock shall have no rights as a Company stockholder
with respect to such Deferred Stock until such time as the Deferred Stock Award
has vested and the Stock underlying the Deferred Stock Award has been
issued.  Any deferrals made pursuant to this Section 8.5 shall be made in a
manner and subject to terms and conditions so as to comply with Section 409A of
the Code and the regulations and guidance issued thereunder (“Section 409A”).
 
        8.6    Restricted Stock Units.    The Committee is authorized to make
Awards of Restricted Stock Units to any Participant selected by the Committee in
such amounts and subject to such terms and conditions as determined by the
Committee. At the time of grant, the Committee shall specify the date or dates
on which the Restricted Stock Units shall become fully vested and
nonforfeitable, and may specify such conditions to vesting as it deems
appropriate. At the time of grant, the Committee shall specify the maturity date
applicable to each grant of Restricted Stock Units which shall be no earlier
than the vesting date or dates of the Award and may be determined at the
election of the grantee. On the maturity date, the Company shall, subject to
Section 10.5(b) hereof, transfer to the Participant one unrestricted, fully
transferable share of Stock for each Restricted Stock Unit scheduled to be paid
out on such date and not previously forfeited.
 
        8.7    Performance Bonus Awards.    Any Participant selected by the
Committee may be granted a cash bonus (a "Performance Bonus Award") payable upon
the attainment of Performance Goals that are established by the Committee and
relate to one or more of the Performance Criteria or other specific performance
criteria determined to be appropriate by the Committee, in each case on a
specified date or dates or over any period or periods determined by the
Committee. Any such Performance Bonus Award paid to a Covered Employee may be a
Performance-Based Award and be based upon objectively determinable bonus
formulas established in accordance with Article 9 hereof.
 
 
9

--------------------------------------------------------------------------------

 
 
        8.8    Term.    Except as otherwise provided herein, the term of any
Award of Performance Shares, Performance Stock Units, Dividend Equivalents,
Stock Payments, Deferred Stock or Restricted Stock Units shall be set by the
Committee in its discretion.
 
        8.9    Exercise or Purchase Price.    The Committee may establish the
exercise or purchase price, if any, of any Award of Performance Shares,
Performance Stock Units, Deferred Stock, Stock Payments or Restricted Stock
Units; provided, however, that such price shall not be less than the par value
of a share of Stock on the date of grant, unless otherwise permitted by
applicable state law.
 
        8.10    Exercise upon Termination of Employment or Service.    An Award
of Performance Shares, Performance Stock Units, Dividend Equivalents, Deferred
Stock, Stock Payments and Restricted Stock Units shall only be exercisable or
payable while the Participant is an Employee, Consultant or a member of the
Board, as applicable; provided, however, that the Committee in its sole and
absolute discretion may provide that an Award of Performance Shares, Performance
Stock Units, Dividend Equivalents, Stock Payments, Deferred Stock or Restricted
Stock Units may be exercised or paid subsequent to a termination of employment
or service, as applicable, or following a Change in Control of the Company, or
because of the Participant's retirement, death or Disability, or otherwise;
provided, however, that any such provision with respect to Performance Shares or
Performance Stock Units shall be subject to the requirements of Section 162(m)
of the Code that apply to Qualified Performance-Based Compensation granted to
Covered Employees after the Public Trading Date; provided further that any such
provisions with respect to Awards that are subject to Section 409A shall comply
with Section 409A.
 
        8.11    Form of Payment.    Payments with respect to any Awards granted
under this Article 8 shall be made in cash, in Stock or a combination of both,
as determined by the Committee.
 
        8.12    Award Agreement.    All Awards under this Article 8 shall be
subject to such additional terms and conditions as determined by the Committee
and shall be evidenced by an Award Agreement.
 
ARTICLE 9.
 
PERFORMANCE-BASED AWARDS
 
        9.1    Purpose.    The purpose of this Article 9 is to provide the
Committee the ability to qualify Awards other than Options and SARs and that are
granted pursuant to Articles 6 and 8 hereof as Qualified Performance-Based
Compensation. If the Committee, in its discretion, decides to grant a
Performance- Based Award to a Covered Employee, the provisions of this Article 9
shall control over any contrary provision contained in Articles 6 or 8 hereof;
provided, however, that the Committee may in its discretion grant Awards to
Covered Employees that are based on Performance Criteria or Performance Goals
but that do not satisfy the requirements of this Article 9.
 
        9.2    Applicability.    This Article 9 shall apply only to those
Covered Employees selected by the Committee to receive Performance-Based Awards.
The designation of a Covered Employee as a Participant for a Performance Period
shall not in any manner entitle the Participant to receive an Award for the
period. Moreover, designation of a Covered Employee as a Participant for a
particular Performance Period shall not require designation of such Covered
Employee as a Participant in any subsequent Performance Period and designation
of one Covered Employee as a Participant shall not require designation of any
other Covered Employees as a Participant in such period or in any other period.
 
        9.3    Procedures with Respect to Performance-Based Awards.    To the
extent necessary to comply with the Qualified Performance-Based Compensation
requirements of Section 162(m)(4)(C) of the Code, with respect to any Award
granted under Articles 6 or 8 hereof which may be granted to one or more Covered
Employees, no later than ninety (90) days following the commencement of any
fiscal year in question or any other designated fiscal period or period of
service (or such other time as may be required or permitted by Section 162(m) of
the Code), the Committee shall, in writing, (a) designate one or more Covered
Employees, (b) select the Performance Criteria applicable to the Performance
Period, (c) establish the Performance Goals, and amounts of such Awards, as
applicable, which may be earned for such Performance Period, and (d) specify the
relationship between Performance Criteria and the Performance Goals and the
amounts of such Awards, as applicable, to be earned by each Covered Employee for
such Performance Period. Following the completion of each Performance Period,
the Committee shall certify in writing whether the applicable Performance Goals
have been achieved for such Performance Period. In determining the amount earned
by a Covered Employee, the Committee shall have the right to reduce or eliminate
(but not to increase) the amount payable at a given level of performance to take
into account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the Performance Period.
 
 
10

--------------------------------------------------------------------------------

 
 
        9.4    Payment of Performance-Based Awards.    Unless otherwise provided
in the applicable Award Agreement, a Participant must be employed by the Company
or a Subsidiary on the day a Performance-Based Award for such Performance Period
is paid to the Participant. Furthermore, a Participant shall be eligible to
receive payment pursuant to a Performance-Based Award for a Performance Period
only if the Performance Goals for such period are achieved. In determining the
amount earned under a Performance-Based Award, the Committee may reduce or
eliminate the amount of the Performance-Based Award earned for the Performance
Period, if in its sole and absolute discretion, such reduction or elimination is
appropriate.
 
        9.5    Additional Limitations.    Notwithstanding any other provision of
the Plan, any Award which is granted to a Covered Employee and is intended to
constitute Qualified Performance-Based Compensation shall be subject to any
additional limitations set forth in Section 162(m) of the Code (including any
amendment to Section 162(m) of the Code) or any regulations or rulings issued
thereunder that are requirements for qualification as qualified
performance-based compensation as described in Section 162(m)(4)(C) of the Code,
and the Plan shall be deemed amended to the extent necessary to conform to such
requirements.
 
ARTICLE 10.
 
PROVISIONS APPLICABLE TO AWARDS
 
        10.1    Stand-Alone and Tandem Awards.    Awards granted pursuant to the
Plan may, in the discretion of the Committee, be granted either alone, in
addition to, or in tandem with, any other Award granted pursuant to the Plan.
Awards granted in addition to or in tandem with other Awards may be granted
either at the same time as or at a different time from the grant of such other
Awards.
 
        10.2    Award Agreement.    Awards under the Plan shall be evidenced by
Award Agreements that set forth the terms, conditions and limitations for each
Award which may include the term of an Award, the provisions applicable in the
event the Participant's employment or service terminates, and the Company's
authority to unilaterally or bilaterally amend, modify, suspend, cancel or
rescind an Award.
 
        10.3    Limits on Transfer.    No right or interest of a Participant in
any Award may be pledged, encumbered, or hypothecated to or in favor of any
party other than the Company or a Subsidiary, or shall be subject to any lien,
obligation, or liability of such Participant to any other party other than the
Company or a Subsidiary. Except as otherwise provided by the Committee, no Award
shall be assigned, transferred, or otherwise disposed of by a Participant other
than by will or the laws of descent and distribution. The Committee by express
provision in the Award or an amendment thereto may permit an Award (other than
an Incentive Stock Option) to be transferred to, exercised by and paid to
certain persons or entities related to the Participant, including but not
limited to members of the Participant's family, charitable institutions, or
trusts or other entities whose beneficiaries or beneficial owners are members of
the Participant's family and/or charitable institutions, or to such other
persons or entities as may be expressly approved by the Committee, pursuant to
such conditions and procedures as the Committee may establish. Any permitted
transfer shall be subject to the condition that the Committee receive evidence
satisfactory to it that the transfer is being made for estate and/or tax
planning purposes (or to a "blind trust" in connection with the Participant's
termination of employment or service with the Company or a Subsidiary to assume
a position with a governmental, charitable, educational or similar non-profit
institution) and on a basis consistent with the Company's lawful issue of
securities.
 
 
11

--------------------------------------------------------------------------------

 
 
        10.4    Beneficiaries.    Notwithstanding Section 10.3 hereof, a
Participant may, in the manner determined by the Committee, designate a
beneficiary to exercise the rights of the Participant and to receive any
distribution with respect to any Award upon the Participant's death. A
beneficiary, legal guardian, legal representative, or other person claiming any
rights pursuant to the Plan is subject to all terms and conditions of the Plan
and any Award Agreement applicable to the Participant, except to the extent the
Plan and Award Agreement otherwise provide, and to any additional restrictions
deemed necessary or appropriate by the Committee. If the Participant is married
and resides in a community property state, a designation of a person other than
the Participant's spouse as his or her beneficiary with respect to more than 50%
of the Participant's interest in the Award shall not be effective without the
prior written consent of the Participant's spouse. If no beneficiary has been
designated or survives the Participant, payment shall be made to the person
entitled thereto pursuant to the Participant's will or the laws of descent and
distribution. Subject to the foregoing, a beneficiary designation may be changed
or revoked by a Participant at any time provided the change or revocation is
filed with the Committee.
 
        10.5    Stock Certificates; Book Entry Procedures.    
 
        (a)   Notwithstanding anything herein to the contrary, the Company shall
not be required to issue or deliver any certificates evidencing shares of Stock
pursuant to the exercise of any Award, unless and until the Board has
determined, with advice of counsel, that the issuance and delivery of such
certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed or traded. All Stock certificates delivered
pursuant to the Plan are subject to any stop-transfer orders and other
restrictions as the Committee deems necessary or advisable to comply with
federal, state, or foreign jurisdiction, securities or other laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The Committee
may place legends on any Stock certificate to reference restrictions applicable
to the Stock. In addition to the terms and conditions provided herein, the Board
may require that a Participant make such reasonable covenants, agreements, and
representations as the Board, in its discretion, deems advisable in order to
comply with any such laws, regulations, or requirements. The Committee shall
have the right to require any Participant to comply with any timing or other
restrictions with respect to the settlement or exercise of any Award, including
a window-period limitation, as may be imposed in the discretion of the
Committee.
 
        (b)   Notwithstanding any other provision of the Plan, unless otherwise
determined by the Committee or required by any applicable law, rule or
regulation, the Company shall not deliver to any Participant certificates
evidencing shares of Stock issued in connection with any Award and instead such
shares of Stock shall be recorded in the books of the Company (or, as
applicable, its transfer agent or stock plan administrator).
 
        10.6    Paperless Exercise.    In the event that the Company
establishes, for itself or using the services of a third party, an automated
system for the exercise of Awards, such as a system using an internet website or
interactive voice response, then the paperless exercise of Awards by a
Participant may be permitted through the use of such an automated system.
 
ARTICLE 11.
 
CHANGES IN CAPITAL STRUCTURE
 
        11.1    Adjustments.    
 
        (a)   In the event of any stock dividend, stock split, combination or
exchange of shares, merger, consolidation, spin-off, recapitalization or other
distribution (other than normal cash dividends) of Company assets to
stockholders, or any other change affecting the shares of Stock or the share
price of the Stock, the Committee shall make proportionate adjustments to any or
all of the following in order to reflect such change: (a) the aggregate number
and kind of shares that may be issued under the Plan (including, but not limited
to, adjustments of the limitations in Sections 3.1 and 3.3 hereof); (b) the
terms and conditions of any outstanding Awards (including, without limitation,
any applicable performance targets or criteria with respect thereto); and
(c) the grant or exercise price per share for any outstanding Awards under the
Plan. Any adjustment affecting an Award intended as Qualified Performance-Based
Compensation shall be made consistent with the requirements of Section 162(m) of
the Code.  Any adjustment in this Section 11.1 to an Award that is subject to,
and compliant with, Section 409A shall be made in a manner so as to cause the
Award to continue to comply with Section 409A.
 
 
12

--------------------------------------------------------------------------------

 
 
        (b)   In the event of any transaction or event described in
Section 11.1(a) hereof or any unusual or nonrecurring transactions or events
affecting the Company, any affiliate of the Company, or the financial statements
of the Company or any affiliate, or of changes in applicable laws, regulations
or accounting principles, the Committee, in its sole and absolute discretion,
and on such terms and conditions as it deems appropriate, either by the terms of
the Award or by action taken prior to the occurrence of such transaction or
event and either automatically or upon the Participant's request, is hereby
authorized to take any one or more of the following actions in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to any Award under the Plan, to
facilitate such transactions or events or to give effect to such changes in
laws, regulations or principles:
 
        (i)    To provide for either (A) termination of any such Award in
exchange for an amount of cash, if any, equal to the amount that would have been
attained upon the exercise of such Award or realization of the Participant's
rights (and, for the avoidance of doubt, if as of the date of the occurrence of
the transaction or event described in this Section 11.1 the Committee determines
in good faith that no amount would have been attained upon the exercise of such
Award or realization of the Participant's rights, then such Award may be
terminated by the Company without payment) or (B) the replacement of such Award
with other rights or property selected by the Committee in its sole discretion;
 
        (ii)   To provide that such Award be assumed by the successor or
survivor corporation, or a parent or subsidiary thereof, or shall be substituted
for by similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;
 
        (iii)  To make adjustments in the number and type of shares of Stock (or
other securities or property) subject to outstanding Awards, and in the number
and kind of outstanding Restricted Stock or Deferred Stock and/or in the terms
and conditions of (including the grant or exercise price), and the criteria
included in, outstanding options, rights and awards and options, rights and
awards which may be granted in the future;
 
        (iv)  To provide that such Award shall be exercisable or payable or
fully vested with respect to all shares covered thereby, notwithstanding
anything to the contrary in the Plan or the applicable Award Agreement; and
 
        (v)   To provide that the Award cannot vest, be exercised or become
payable after such event.
 
        11.2    Acceleration Upon a Change in Control.    Notwithstanding
Section 11.1 hereof, and except as may otherwise be provided in any applicable
Award Agreement or other written agreement entered into between the Company and
a Participant, if a Change in Control occurs and a Participant's Awards are not
converted, assumed, or replaced by a successor entity, then immediately prior to
the Change in Control such Awards shall become fully exercisable and all
forfeiture restrictions on such Awards shall lapse. Upon, or in anticipation of,
a Change in Control, the Committee may cause any and all Awards outstanding
hereunder to terminate at a specific time in the future, including but not
limited to the date of such Change in Control, and shall give each Participant
the right to exercise such Awards during a period of time as the Committee, in
its sole and absolute discretion, shall determine. In the event that the terms
of any agreement between the Company or any Company subsidiary or affiliate and
a Participant contains provisions that conflict with and are more restrictive
than the provisions of this Section 11.2, this Section 11.2 shall prevail and
control and the more restrictive terms of such agreement (and only such terms)
shall be of no force or effect.
 
        11.3    No Other Rights.    Except as expressly provided in the Plan, no
Participant shall have any rights by reason of any subdivision or consolidation
of shares of stock of any class, the payment of any dividend, any increase or
decrease in the number of shares of stock of any class or any dissolution,
liquidation, merger, or consolidation of the Company or any other corporation.
Except as expressly provided in the Plan or pursuant to action of the Committee
under the Plan, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number of shares
of Stock subject to an Award or the grant or exercise price of any Award.
 
 
13

--------------------------------------------------------------------------------

 
 
ARTICLE 12.
 
ADMINISTRATION
 
        12.1    Committee.    Unless and until the Board delegates
administration of the Plan to a Committee as set forth below, the Plan shall be
administered by the full Board, and for such purposes the term "Committee" as
used in this Plan shall be deemed to refer to the Board. The Board, at its
discretion or as otherwise necessary to comply with the requirements of
Section 162(m) of the Code, Rule 16b-3 promulgated under the Exchange Act or to
the extent required by any other applicable rule or regulation, shall delegate
administration of the Plan to a Committee. The Committee shall consist solely of
two or more members of the Board each of whom is an "outside director," within
the meaning of Section 162(m) of the Code, a Non-Employee Director and an
"independent director" under the rules of The NASDAQ Global Market (or other
principal securities market on which shares of Stock are traded), provided that
any action taken by the Committee shall be valid and effective, whether or not
members of the Committee at the time of such action are later determined not to
have satisfied the requirements for membership set forth in this Section 12.1 or
otherwise provided in the charter of the Committee. Notwithstanding the
foregoing: (a) the full Board, acting by a majority of its members in office,
shall conduct the general administration of the Plan with respect to all Awards
granted to Independent Directors and for purposes of such Awards the term
"Committee" as used in this Plan shall be deemed to refer to the Board and
(b) the Committee may delegate its authority hereunder to the extent permitted
by Section 12.5 hereof. In its sole discretion, the Board may at any time and
from time to time exercise any and all rights and duties of the Committee under
the Plan except with respect to matters which under Rule 16b-3 under the
Exchange Act or Section 162(m) of the Code, or any regulations or rules issued
thereunder, are required to be determined in the sole discretion of the
Committee. The governance of the Committee shall be subject to the charter of
the Committee as approved by the Board.
 
        12.2    Action by the Committee.    Each member of the Committee is
entitled to, in good faith, rely or act upon any report or other information
furnished to that member by any officer or other employee of the Company or any
Subsidiary, the Company's independent certified public accountants, or any
executive compensation consultant or other professional retained by the Company
to assist in the administration of the Plan.
 
        12.3    Authority of Committee.    Subject to any specific designation
in the Plan, the Committee has the exclusive power, authority and discretion to:
 
        (a)   Designate Participants to receive Awards;
 
        (b)   Determine the type or types of Awards to be granted to each
Participant;
 
        (c)   Determine the number of Awards to be granted and the number of
shares of Stock to which an Award will relate;
 
        (d)   Determine the terms and conditions of any Award granted pursuant
to the Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any reload provision, any restrictions or limitations on the
Award, any schedule for lapse of forfeiture restrictions or restrictions on the
exercisability of an Award, and accelerations or waivers thereof, any provisions
related to non-competition and recapture of gain on an Award, based in each case
on such considerations as the Committee in its sole discretion determines;
provided, however, that the Committee shall not have the authority to accelerate
the vesting or waive the forfeiture of any Performance-Based Awards;
 
        (e)   Determine whether, to what extent, and pursuant to what
circumstances an Award may be settled in, or the exercise price of an Award may
be paid in, cash, Stock, other Awards, or other property, or an Award may be
canceled, forfeited, or surrendered;
 
        (f)    Prescribe the form of each Award Agreement, which need not be
identical for each Participant;
 
        (g)   Decide all other matters that must be determined in connection
with an Award;
 
 
14

--------------------------------------------------------------------------------

 
 
        (h)   Establish, adopt, or revise any rules and regulations as it may
deem necessary or advisable to administer the Plan;
 
        (i)    Interpret the terms of, and any matter arising pursuant to, the
Plan or any Award Agreement; and
 
        (j)    Make all other decisions and determinations that may be required
pursuant to the Plan or as the Committee deems necessary or advisable to
administer the Plan.
 
        12.4    Decisions Binding.    The Committee's interpretation of the
Plan, any Awards granted pursuant to the Plan, any Award Agreement and all
decisions and determinations by the Committee with respect to the Plan are
final, binding, and conclusive on all parties.
 
        12.5    Delegation of Authority.    To the extent permitted by
applicable law, the Committee may from time to time delegate to a committee of
one or more members of the Board or one or more officers of the Company the
authority to grant or amend Awards to Participants other than (a) senior
executives of the Company who are subject to Section 16 of the Exchange Act,
(b) Covered Employees, or (c) officers of the Company (or members of the Board)
to whom authority to grant or amend Awards has been delegated hereunder. Any
delegation hereunder shall be subject to the restrictions and limits that the
Committee specifies at the time of such delegation, and the Committee may at any
time rescind the authority so delegated or appoint a new delegatee. At all
times, the delegatee appointed under this Section 12.5 shall serve in such
capacity at the pleasure of the Committee.
 
ARTICLE 13.
 
EFFECTIVE AND EXPIRATION DATE
 
        13.1    Effective Date.    The Plan is effective as of the date the
Plan, as amended and restated in 2012, is approved by the Board (the “Effective
Date”).  The Plan will be deemed to be approved by the stockholders if it
receives the affirmative vote of the holders of a majority of the shares of
stock of the Company in accordance with applicable law and the applicable
provisions of the Company's bylaws.
 
        13.2    Expiration Date.    The Plan will expire on, and no Award may be
granted pursuant to the Plan after, the tenth anniversary of the date the Plan
is approved by the Board. Any Awards that are outstanding on the tenth
anniversary of the Effective Date shall remain in force according to the terms
of the Plan and the applicable Award Agreement.
 
ARTICLE 14.
 
AMENDMENT, MODIFICATION, AND TERMINATION
 
        14.1    Amendment, Modification, and Termination.    Subject to
Section 15.14 hereof, with the approval of the Board, at any time and from time
to time, the Committee may terminate, amend or modify the Plan; provided,
however, that (a) to the extent necessary and desirable to comply with any
applicable law, regulation, or stock exchange rule, the Company shall obtain
stockholder approval of any Plan amendment in such a manner and to such a degree
as required, and (b) stockholder approval shall be required for any amendment to
the Plan that (i) increases the number of shares available under the Plan (other
than any adjustment as provided by Article 11 hereof), (ii) permits the
Committee to grant Options with an exercise price that is below Fair Market
Value on the date of grant, or (iii) permits the Committee to extend the
exercise period for an Option beyond ten years from the date of grant.
Notwithstanding any provision in this Plan to the contrary, absent approval of
the stockholders of the Company, no Option may be amended to reduce the per
share exercise price of the shares subject to such Option below the per share
exercise price as of the date the Option is granted and, except as permitted by
Article 11 hereof, no Option may be granted in exchange for, or in connection
with, the cancellation or surrender of an Option having a higher per share
exercise price.
 
        14.2    Awards Previously Granted.    Except with respect to amendments
made pursuant to Section 15.14 hereof, no termination, amendment, or
modification of the Plan shall adversely affect in any material way any Award
previously granted pursuant to the Plan without the prior written consent of the
Participant.
 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE 15.
 
GENERAL PROVISIONS
 
        15.1    No Rights to Awards.    No Eligible Individual or other person
shall have any claim to be granted any Award pursuant to the Plan, and neither
the Company nor the Committee is obligated to treat Eligible Individuals,
Participants or any other persons uniformly.
 
        15.2    No Stockholders Rights.    Except as otherwise provided herein,
a Participant shall have none of the rights of a stockholder with respect to
shares of Stock covered by any Award until the Participant becomes the record
owner of such shares of Stock.
 
        15.3    Withholding.    The Company or any Subsidiary shall have the
authority and the right to deduct or withhold, or require a Participant to remit
to the Company, an amount sufficient to satisfy federal, state, local and
foreign taxes (including the Participant's employment tax obligations) required
by law to be withheld with respect to any taxable event concerning a Participant
arising as a result of this Plan. The Committee may in its discretion and in
satisfaction of the foregoing requirement allow a Participant to elect to have
the Company withhold shares of Stock otherwise issuable under an Award (or allow
the return of shares of Stock) having a Fair Market Value equal to the sums
required to be withheld. Notwithstanding any other provision of the Plan, the
number of shares of Stock which may be withheld with respect to the issuance,
vesting, exercise or payment of any Award (or which may be repurchased from the
Participant of such Award within six months (or such other period as may be
determined by the Committee) after such shares of Stock were acquired by the
Participant from the Company) in order to satisfy the Participant's federal,
state, local and foreign income and payroll tax liabilities with respect to the
issuance, vesting, exercise or payment of the Award shall be limited to the
number of shares which have a Fair Market Value on the date of withholding or
repurchase equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state, local and foreign income
tax and payroll tax purposes that are applicable to such supplemental taxable
income.
 
        15.4    No Right to Employment or Services.    Nothing in the Plan or
any Award Agreement shall interfere with or limit in any way the right of the
Company or any Subsidiary to terminate any Participant's employment or services
at any time, nor confer upon any Participant any right to continue in the employ
or service of the Company or any Subsidiary.
 
        15.5    Unfunded Status of Awards.    The Plan is intended to be an
"unfunded" plan for incentive compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Award Agreement shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Subsidiary.
 
        15.6    Indemnification.    To the extent allowable pursuant to
applicable law, each member of the Committee or of the Board shall be
indemnified and held harmless by the Company from any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by such member in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action or failure to act pursuant to the Plan and against and from any
and all amounts paid by him or her in satisfaction of judgment in such action,
suit, or proceeding against him or her; provided he or she gives the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled pursuant to the Company's Certificate of
Incorporation or bylaws, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.
 
        15.7    Relationship to Other Benefits.    No payment pursuant to the
Plan shall be taken into account in determining any benefits pursuant to any
pension, retirement, savings, profit sharing, group insurance, welfare or other
benefit plan of the Company or any Subsidiary except to the extent otherwise
expressly provided in writing in such other plan or an agreement thereunder.
 
        15.8    Expenses.    The expenses of administering the Plan shall be
borne by the Company and its Subsidiaries.
 
 
16

--------------------------------------------------------------------------------

 
 
        15.9    Titles and Headings.    The titles and headings of the Sections
in the Plan are for convenience of reference only and, in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control.
 
        15.10    Fractional Shares.    No fractional shares of Stock shall be
issued and the Committee shall determine, in its discretion, whether cash shall
be given in lieu of fractional shares or whether such fractional shares shall be
eliminated by rounding up or down as appropriate.
 
        15.11    Limitations Applicable to Section 16
Persons.    Notwithstanding any other provision of the Plan, the Plan, and any
Award granted or awarded to any Participant who is then subject to Section 16 of
the Exchange Act, shall be subject to any additional limitations set forth in
any applicable exemptive rule under Section 16 of the Exchange Act (including
any amendment to Rule 16b-3 under the Exchange Act) that are requirements for
the application of such exemptive rule. To the extent permitted by applicable
law, the Plan and Awards granted or awarded hereunder shall be deemed amended to
the extent necessary to conform to such applicable exemptive rule.
 
        15.12    Government and Other Regulations.    The obligation of the
Company to make payment of awards in Stock or otherwise shall be subject to all
applicable laws, rules, and regulations, and to such approvals by government
agencies as may be required. The Company shall be under no obligation to
register pursuant to the Securities Act, as amended, any of the shares of Stock
paid pursuant to the Plan. If the shares paid pursuant to the Plan may in
certain circumstances be exempt from registration pursuant to the Securities
Act, as amended, the Company may restrict the transfer of such shares in such
manner as it deems advisable to ensure the availability of any such exemption.
 
        15.13    Governing Law.    The Plan and all Award Agreements shall be
construed in accordance with and governed by the laws of the State of New York.
 
        15.14    Section 409A.    To the extent that the Committee determines
that any Award granted under the Plan is subject to Section 409A of the Code,
the Award Agreement evidencing such Award shall incorporate the terms and
conditions required by Section 409A of the Code. To the extent applicable, the
Plan and Award Agreements shall be interpreted in accordance with Section 409A
of the Code and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the Effective Date. Notwithstanding any
provision of the Plan to the contrary, in the event that following the Effective
Date the Committee determines that any Award may be subject to Section 409A of
the Code and related Department of Treasury guidance (including such Department
of Treasury guidance as may be issued after the Effective Date), the Committee
may adopt such amendments to the Plan and the applicable Award Agreement or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the
Committee determines are necessary or appropriate to (a) exempt the Award from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury
guidance.  Nothing contained in this Plan or any between a Participant and the
Company or any policy, plan, program or arrangement of the Company shall
constitute any representation or warranty by the Company regarding compliance
with Section 409A.  Neither the Company nor any of its affiliates are
responsible for any adverse consequences from the application of Section 409A to
the pay and benefits provided in the Plan.
 
 
* * * * *
 
 
        I hereby certify that the foregoing Plan was duly adopted by the Board
of Directors of Data Storage Corporation on April 12, 2012.
 
 
* * * * *
 
        Executed on this 23rd day of April, 2012.
 

   
/s/ Matthew P. Grosso

--------------------------------------------------------------------------------

Corporate Secretary

 
 
17

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED
DATA STORAGE CORPORATION
INCENTIVE AWARD PLAN
 
STOCK OPTION GRANT NOTICE AND
STOCK OPTION AGREEMENT
 
        Data Storage Corporation, a Nevada corporation (the "Company"), pursuant
to the Amended and Restated Data Storage Corporation  Incentive Award Plan (the
"Plan"), hereby grants to the holder listed below ("Participant"), an option to
purchase the number of shares of the Company's common stock, par value
$0.001    per share ("Stock"), set forth below (the "Option"). This Option is
subject to all of the terms and conditions set forth herein and in the Stock
Option Agreement attached hereto as Exhibit A (the "Stock Option Agreement") and
the Plan, which are incorporated herein by reference. Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this agreement summarizing the terms of your Option grant (the “Grant Notice”)
and the Stock Option Agreement.
 
Participant:
   
 
Grant Date:
 
 
 
 
Exercise Price per Share:
 
 
$
 
 
Total Exercise Price:
 
 
$
 
 
Total Number of Shares Subject to the Option:
 
 
shares
 
 
Expiration Date:
 
    
 

 
Type of Option:                        [o Incentive Stock Option]
                o Non-Qualified Stock Option
 
 
Vesting Schedule:             Subject to the terms of the Stock Option
Agreement, [To be specified in individual Grant Notices.]
 
 
        By his or her signature, the Participant agrees to be bound by the terms
and conditions of the Plan, the Stock Option Agreement and this Grant Notice.
The Participant has reviewed the Stock Option Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Stock Option Agreement and the Plan. Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan or
relating to the Option.
 
DATA STORAGE CORPORATION
 
PARTICIPANT
 
By:
 
 
    
 
 
By:
 
 
    
Print Name:
 
    
 
Print Name:
 
    
Title:
 
    
       
Address:
 
    
 
Address:
 
    
    

 
 
18

--------------------------------------------------------------------------------

 
 
EXHIBIT A


TO STOCK OPTION GRANT NOTICE


DATA STORAGE CORPORATION STOCK OPTION AGREEMENT
 
        Pursuant to the Stock Option Grant Notice (the "Grant Notice") to which
this Stock Option Agreement (this "Agreement") is attached, Data Storage
Corporation, a Nevada corporation (the "Company"), has granted to the
Participant an option under the Amended and Restated Data Storage Corporation
Incentive Award Plan (as amended from time to time, the "Plan") to purchase the
number of shares of Stock indicated in the Grant Notice (the “Option”).
 
ARTICLE I.
 
GENERAL
 
        1.1    Defined Terms.    Wherever the following terms are used in this
Agreement they shall have the meanings specified below, unless the context
clearly indicates otherwise. Capitalized terms not specifically defined herein
shall have the meanings specified in the Plan and the Grant Notice.
 
        (a)   "Termination of Consultancy" shall mean the time when the
engagement of the Participant as a Consultant to the Company or a Subsidiary is
terminated for any reason, with or without cause, including, but not by way of
limitation, by resignation, discharge, death or retirement, but excluding:
(a) terminations where there is a simultaneous employment or continuing
employment of the Participant by the Company or any Subsidiary, and
(b) terminations where there is a simultaneous re-establishment of a consulting
relationship or continuing consulting relationship between the Participant and
the Company or any Subsidiary. The Committee, in its absolute discretion, shall
determine the effect of all matters and questions relating to Termination of
Consultancy, including, but not by way of limitation, the question of whether a
particular leave of absence constitutes a Termination of Consultancy.
Notwithstanding any other provision of the Plan, the Company or any Subsidiary
has an absolute and unrestricted right to terminate a Consultant's service at
any time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in writing.
 
        (b)   "Termination of Directorship" shall mean the time when the
Participant, if he or she is or becomes an Independent Director, ceases to be a
Director for any reason, including, but not by way of limitation, a termination
by resignation, failure to be elected, death or retirement. The Board, in its
sole and absolute discretion, shall determine the effect of all matters and
questions relating to Termination of Directorship with respect to Independent
Directors.
 
        (c)   "Termination of Employment" shall mean the time when the
employee-employer relationship between the Participant and the Company or any
Subsidiary is terminated for any reason, with or without cause, including, but
not by way of limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding: (a) terminations where there is a
simultaneous reemployment or continuing employment of the Participant by the
Company or any Subsidiary, and (b) terminations where there is a simultaneous
establishment of a consulting relationship or continuing consulting relationship
between the Participant and the Company or any Subsidiary. The Committee, in its
absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Employment, including, but not by way of limitation,
the question of whether a particular leave of absence constitutes a Termination
of Employment; provided, however, that, if this Option is an Incentive Stock
Option, unless otherwise determined by the Committee in its discretion, a leave
of absence, change in status from an employee to an independent contractor or
other change in the employee-employer relationship shall constitute a
Termination of Employment if, and to the extent that, such leave of absence,
change in status or other change interrupts employment for the purposes of
Section 422(a)(2) of the Code and the then applicable regulations and revenue
rulings under said Section.
 
 
19

--------------------------------------------------------------------------------

 
 
        (d)   "Termination of Services" shall mean the Participant's Termination
of Consultancy, Termination of Directorship or Termination of Employment, as
applicable, that also constitutes a "separation from service" within the meaning
of Section 409A.
 
        1.2    Incorporation of Terms of Plan.    The Option is subject to the
terms and conditions of the Plan which are incorporated herein by reference. In
the event of any inconsistency between the Plan and this Agreement, the terms of
the Plan shall control.
 
ARTICLE II.
 
GRANT OF OPTION
 
        2.1    Grant of Option.    In consideration of the Participant's past
and/or continued employment with or service to the Company or a Subsidiary and
for other good and valuable consideration, effective as of the Grant Date set
forth in the Grant Notice (the "Grant Date"), the Company irrevocably grants to
the Participant the Option to purchase any part or all of an aggregate of the
number of shares of Stock set forth in the Grant Notice, upon the terms and
conditions set forth in the Plan and this Agreement. Unless designated as a
Non-Qualified Stock Option in the Grant Notice, the Option shall be an Incentive
Stock Option to the maximum extent permitted by law.
 
        2.2    Exercise Price.    The exercise price of the shares of Stock
subject to the Option shall be as set forth in the Grant Notice, without
commission or other charge; provided, however, that the price per share of the
shares of Stock subject to the Option shall not be less than 100% of the Fair
Market Value of a share of Stock on the Grant Date. Notwithstanding the
foregoing, if this Option is designated as an Incentive Stock Option and the
Participant owns (within the meaning of Section 424(d) of the Code) more than
10% of the total combined voting power of all classes of stock of the Company or
any "subsidiary corporation" of the Company or any "parent corporation" of the
Company (each within the meaning of Section 424 of the Code), the price per
share of the shares of Stock subject to the Option shall not be less than 110%
of the Fair Market Value of a share of Stock on the Grant Date.
 
        2.3    Consideration to the Company.    In consideration of the grant of
the Option by the Company, the Participant agrees to render faithful and
efficient services to the Company or any Subsidiary. Nothing in the Plan or this
Agreement shall confer upon the Participant any right to continue in the employ
or service of the Company or any Subsidiary or shall interfere with or restrict
in any way the rights of the Company and its Subsidiaries, which rights are
hereby expressly reserved, to discharge or terminate the services of the
Participant at any time for any reason whatsoever, with or without Cause, except
to the extent expressly provided otherwise in a written agreement between the
Company or a Subsidiary and the Participant.
 
ARTICLE III.
 
PERIOD OF EXERCISABILITY
 
        3.1    Commencement of Exercisability.    
 
        (a)   Subject to Sections 3.2, 3.3, 5.11 and 5.14, the Option shall
become vested and exercisable in such amounts and at such times as are set forth
in the Grant Notice.
 
        (b)   No portion of the Option which has not become vested and
exercisable at the date of the Participant's Termination of Employment,
Termination of Directorship or Termination of Consultancy shall thereafter
become vested and exercisable, except as may be otherwise provided by the
Committee or as set forth in a written agreement between the Company and the
Participant.
 
        3.2    Duration of Exercisability.    The installments provided for in
the vesting schedule set forth in the Grant Notice are cumulative. Each such
installment which becomes vested and exercisable pursuant to the vesting
schedule set forth in the Grant Notice shall remain vested and exercisable until
it becomes unexercisable under Section 3.3.
 
 
20

--------------------------------------------------------------------------------

 
 
        3.3    Expiration of Option.    The Option may not be exercised to any
extent by anyone after the first to occur of the following events:
 
        (a)   The expiration of ten years from the Grant Date;
 
        (b)   If this Option is designated as an Incentive Stock Option and the
Participant owned (within the meaning of Section 424(d) of the Code), at the
time the Option was granted, more than 10% of the total combined voting power of
all classes of stock of the Company or any "subsidiary corporation" of the
Company or any "parent corporation" of the Company (each within the meaning of
Section 424 of the Code), the expiration of five years from the Grant Date;
 
        (c)   The expiration of [                        ] from the date of the
Participant's Termination of Services, unless such termination occurs by reason
of the Participant's death or Disability; or
 
        (d)   The expiration of [one year] from the date of the Participant's
Termination of Services by reason of the Participant's death or Disability.
 
        The Participant acknowledges that an Incentive Stock Option exercised
more than three months after the Participant's Termination of Employment, other
than by reason of death or Disability, will be taxed as a Non-Qualified Stock
Option.
 
        3.4    Special Tax Consequences.    The Participant acknowledges that,
to the extent that the aggregate Fair Market Value (determined as of the time
the Option is granted) of all shares of Stock with respect to which Incentive
Stock Options, including the Option (if applicable), are exercisable for the
first time by the Participant in any calendar year exceeds $100,000, the Option
and such other options shall be Non-Qualified Stock Options to the extent
necessary to comply with the limitations imposed by Section 422(d) of the Code.
The Participant further acknowledges that the rule set forth in the preceding
sentence shall be applied by taking the Option and other "incentive stock
options" into account in the order in which they were granted, as determined
under Section 422(d) of the Code and the Treasury Regulations thereunder.
 
ARTICLE IV.
 
EXERCISE OF OPTION
 
        4.1    Person Eligible to Exercise.    Except as provided in
Section 5.2(b), during the lifetime of the Participant, only the Participant may
exercise the Option or any portion thereof. After the death of the Participant,
any exercisable portion of the Option may, prior to the time when the Option
becomes unexercisable under Section 3.3, be exercised by the Participant's
personal representative or by any person empowered to do so under the deceased
Participant's will or under the then applicable laws of descent and
distribution.
 
        4.2    Partial Exercise.    Any exercisable portion of the Option or the
entire Option, if then wholly exercisable, may be exercised in whole or in part
at any time prior to the time when the Option or portion thereof becomes
unexercisable under Section 3.3.
 
        4.3    Manner of Exercise.    The Option, or any exercisable portion
thereof, may be exercised solely by delivery to the Secretary of the Company (or
any third party administrator or other person or entity designated by the
Company) of all of the following prior to the time when the Option or such
portion thereof becomes unexercisable under Section 3.3:
 
        (a)   An Exercise Notice in a form specified by the Committee, stating
that the Option or portion thereof is thereby exercised, such notice complying
with all applicable rules established by the Committee;
 
        (b)   The receipt by the Company of full payment for the shares of Stock
with respect to which the Option or portion thereof is exercised, including
payment of any applicable withholding tax, which may be in one or more of the
forms of consideration permitted under Section 4.4;
 
 
21

--------------------------------------------------------------------------------

 
 
        (c)   Any other written representations as may be required in the
Committee's reasonable discretion to evidence compliance with the Securities Act
or any other applicable law rule, or regulation; and
 
        (d)   In the event the Option or portion thereof shall be exercised
pursuant to Section 4.1 by any person or persons other than the Participant,
appropriate proof of the right of such person or persons to exercise the Option.
 
Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.
 
        4.4    Method of Payment.    Payment of the exercise price shall be by
any of the following, or a combination thereof, at the election of the
Participant:
 
        (a)   Cash;
 
        (b)   Check;
 
        (c)   With the consent of the Committee, delivery of a notice that the
Participant has placed a market sell order with a broker with respect to shares
of Stock then issuable upon exercise of the Option, and that the broker has been
directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of the aggregate exercise price; provided, that payment
of such proceeds is then made to the Company at such time as may be required by
the Company, but in any event not later than the settlement of such sale;
 
        (d)   With the consent of the Committee, surrender of other shares of
Stock which have a fair market value on the date of surrender equal to the
aggregate exercise price of the shares of Stock with respect to which the Option
or portion thereof is being exercised;
 
 
22

--------------------------------------------------------------------------------

 
 
        (e)   With the consent of the Committee, surrendered shares of Stock
issuable or transferable upon the exercise of the Option having a fair market
value on the date of exercise equal to the aggregate exercise price of the
shares of Stock with respect to which the Option or portion thereof is being
exercised; or
 
        (f)    With the consent of the Committee, property of any kind which
constitutes good and valuable consideration.
 
        4.5    Conditions to Issuance of Stock Certificates.    The shares of
Stock deliverable upon the exercise of the Option, or any portion thereof, may
be either previously authorized but unissued shares of Stock or issued shares of
Stock which have then been reacquired by the Company. Such shares of Stock shall
be fully paid and nonassessable. The Company shall not be required to issue or
deliver any shares of Stock purchased upon the exercise of the Option or portion
thereof prior to fulfillment of all of the following conditions:
 
        (a)   The admission of such shares of Stock to listing on all stock
exchanges on which such Stock is then listed;
 
        (b)   The completion of any registration or other qualification of such
shares of Stock under any state or federal law or under rulings or regulations
of the Securities and Exchange Commission or of any other governmental
regulatory body, which the Committee shall, in its absolute discretion, deem
necessary or advisable;
 
        (c)   The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable;
 
        (d)   The receipt by the Company of full payment for such shares of
Stock, including payment of any applicable withholding tax, which may be in one
or more of the forms of consideration permitted under Section 4.4; and
 
        (e)   The lapse of such reasonable period of time following the exercise
of the Option as the Committee may from time to time establish for reasons of
administrative convenience.
 
        4.6    Rights as Stockholder.    The holder of the Option shall not be,
nor have any of the rights or privileges of, a stockholder of the Company in
respect of any shares of Stock purchasable upon the exercise of any part of the
Option unless and until such shares of Stock shall have been issued by the
Company to such holder (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the shares of Stock are issued, except as provided in
Section 11.1 of the Plan.
 
ARTICLE V.
 
OTHER PROVISIONS
 
        5.1    Administration.    The Committee shall have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules. All actions taken
and all interpretations and determinations made by the Committee in good faith
shall be final and binding upon Participant, the Company and all other
interested persons. No member of the Committee or the Board shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan, this Agreement or the Option.
 
        5.2    Option Not Transferable.    
 
        (a)   Subject to Section 5.2(b), the Option may not be sold, pledged,
assigned or transferred in any manner other than by will or the laws of descent
and distribution, unless and until the shares of Stock underlying the Option
have been issued, and all restrictions applicable to such shares of Stock have
lapsed. Neither the Option nor any interest or right therein shall be liable for
the debts, contracts or engagements of Participant or his or her successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence.
 
        (b)   Notwithstanding any other provision in this Agreement, with the
consent of the Committee, the Participant may transfer the Option (or any
portion thereof) to any one or more Permitted Transferees (as defined below),
subject to the following terms and conditions: (i) any portion of the Option
transferred to a Permitted Transferee shall not be assignable or transferable by
the Permitted Transferee other than by will or the laws of descent and
distribution; (ii) any portion of the Option which is transferred to a Permitted
Transferee shall continue to be subject to all the terms and conditions of the
Option as applicable to the Participant (other than the ability to further
transfer the Option); and (iii) the Participant and the Permitted Transferee
shall execute any and all documents requested by the Committee, including,
without limitation documents to (A) confirm the status of the transferee as a
Permitted Transferee, (B) satisfy any requirements for an exemption for the
transfer under applicable federal and state securities laws and (C) evidence the
transfer. For purposes of this Section 5.2(b), "Permitted Transferee" shall
mean, with respect to a Participant, any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
Participant's household (other than a tenant or employee), a trust in which
these persons (or the Participant) control the management of assets, charitable
institutions, or trusts or other entities whose beneficiaries or beneficial
owners are these persons (or the Participant) and/or charitable institutions,
and any other entity in which these persons (or the Participant) own more than
fifty percent of the voting interests, or any other transferee specifically
approved by the Committee after taking into account any state or federal tax or
securities laws applicable to transferable Options. Notwithstanding the
foregoing, (i) in no event shall the Option be transferable by the Participant
to a third party (other than the Company) for consideration, and (ii) no
transfer of an Incentive Stock Option will be permitted to the extent that such
transfer would cause the Incentive Stock Option to fail to qualify as an
"incentive stock option" under Section 422 of the Code.
 
 
23

--------------------------------------------------------------------------------

 
 
        5.3    Adjustments.    The Participant acknowledges that the Option is
subject to adjustment, modification and termination in certain events as
provided in this Agreement and Article 11 of the Plan.
 
        5.4    Notices.    Any notice to be given under the terms of this
Agreement to the Company shall be addressed to the Company in care of the
Secretary of the Company at the address given beneath the signature of the
Company's authorized officer on the Grant Notice, and any notice to be given to
Participant shall be addressed to Participant at the address given beneath
Participant's signature on the Grant Notice. By a notice given pursuant to this
Section 5.4, either party may hereafter designate a different address for
notices to be given to that party. Any notice which is required to be given to
Participant shall, if Participant is then deceased, be given to the person
entitled to exercise his or her Option pursuant to Section 4.1 by written notice
under this Section 5.4. Any notice shall be deemed duly given when sent via
email or when sent by certified mail (return receipt requested) and deposited
(with postage prepaid) in a post office or branch post office regularly
maintained by the United States Postal Service.
 
        5.5    Titles.    Titles are provided herein for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.
 
        5.6    Governing Law; Severability.    The laws of the State of New York
shall govern the interpretation, validity, administration, enforcement and
performance of the terms of this Agreement regardless of the law that might be
applied under principles of conflicts of laws.
 
        5.7    Conformity to Securities Laws.    The Participant acknowledges
that the Plan and this Agreement are intended to conform to the extent necessary
with all provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Option is
granted and may be exercised, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.
 
        5.8    Amendments, Suspension and Termination.    To the extent
permitted by the Plan, this Agreement may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Committee or the Board, provided, that, except as may otherwise be provided
by the Plan, no amendment, modification, suspension or termination of this
Agreement shall adversely effect the Option in any material way without the
prior written consent of the Participant.
 
        5.9    Successors and Assigns.    The Company may assign any of its
rights under this Agreement to single or multiple assignees, and this Agreement
shall inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer herein set forth in Section 5.2, this Agreement
shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.
 
        5.10    Notification of Disposition.    If this Option is designated as
an Incentive Stock Option, Participant shall give prompt notice to the Company
of any disposition or other transfer of any shares of Stock acquired under this
Agreement if such disposition or transfer is made (a) within two years from the
Grant Date with respect to such shares of Stock or (b) within one year after the
transfer of such shares of Stock to Participant. Such notice shall specify the
date of such disposition or other transfer and the amount realized, in cash,
other property, assumption of indebtedness or other consideration, by
Participant in such disposition or other transfer.
 
        5.11    Limitations Applicable to Section 16 Persons.    Notwithstanding
any other provision of the Plan or this Agreement, if Participant is subject to
Section 16 of the Exchange Act, the Plan, the Option and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule
 
        5.12    Entire Agreement.    The Plan, the Grant Notice and this
Agreement (including all Exhibits thereto) constitute the entire agreement of
the parties and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof.
 
 
24

--------------------------------------------------------------------------------

 
 
        5.13    Section 409A.    This Option is not intended to constitute
"nonqualified deferred compensation" within the meaning of Section 409A of the
Code ("Section 409A"). However, notwithstanding any other provision of the Plan,
this Agreement or the Grant Notice, if at any time the Committee determines that
the Option (or any portion thereof) may be subject to Section 409A, the
Committee shall have the right, in its sole discretion, to adopt such amendments
to the Plan, this Agreement or the Grant Notice or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, as the Committee determines are necessary or
appropriate either for the Option to be exempt from the application of
Section 409A or to comply with the requirements of Section 409A.
 

25

--------------------------------------------------------------------------------